         Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 1 of 25



Richard A. Hearn (ISB No. 5574)
HEARN LAW, PLC
P.O. Box 70
155 S. 2nd Avenue
Pocatello, ID 83204
Telephone: (208) 904-0004
Facsimile: (208) 904-1816
Email: hearn@hearnlawyers.com

Attorney for the Plaintiffs

                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO


 REBECCA GOMPERTS, an individual, and
 AID ACCESS, GmbH,                           Case No.: 1:19-cv-00345-DCN

        Plaintiffs,
                                             PLAINTIFFS’ RESPONSE TO
 vs.                                         DEFENDANTS’ MOTION TO
                                             DISMISS PLAINTIFFS’
 ALEX M. AZAR, II, Secretary of Health and   COMPLAINT [Dkt. 4]
 Human Services, et al.,

        Defendants.




PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT   – Page 1
            Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 2 of 25



                                      TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 3
FACTUAL ALLEGATIONS ......................................................................................................... 4
   A. Dr. Rebecca Gomperts is a licensed physician practicing medicine in Europe. .................... 4
   B. Through Aid Access, Dr. Gomperts prescribes FDA approved medicine to women all over
   the world. .................................................................................................................................... 5
   C. The FDA is using its authority to regulate the manufacture and distribution of drugs to
   threaten a licensed physician legally practicing outside the U.S. for prescribing FDA approved
   drugs to her patients in the U.S. .................................................................................................. 6
STANDARD OF REVIEW ............................................................................................................ 8
   A. Motion to Dismiss for Lack of Standing pursuant to Rule 12(b)(1). ..................................... 8
   B. Motion to Dismiss under Rule 12(b)(6). ................................................................................ 9
   C. Women have a constitutionally protected right to an abortion in the United States prior to
   viability. ...................................................................................................................................... 9
ARGUMENT ................................................................................................................................ 10
   A. This Court has already held that the U.S. Constitution prohibits the prosecution of women
   who terminate their pregnancies using medicine obtained over the internet. ........................... 10
   B. Dr. Gomperts has Article III standing to assert the constitutional rights of her patients
   seeking medical abortions prior to viability in the U.S. ........................................................... 11
       1. A “credible threat of prosecution” is all that is necessary for a plaintiff to have Article III
       standing to challenge a criminal statute arguably effected with a constitutional interest. .... 11
       2. Physicians who state a clear intention to perform abortions in violation of a statute
       prohibiting physicians from performing such abortions have a “sufficiently concrete and
       imminent injury” to allow those physicians to bring a pre-enforcement challenge to that
       abortion statute. ..................................................................................................................... 14
       3. Physicians who perform abortions are routinely recognized as having Article III standing
       to assert the constitutional rights of their patients who seek abortions................................. 15
   C. Dr. Gomperts’ and her patients’ claims for prospective relief are not foreclosed by the so
   called “Ewing Doctrine.” .......................................................................................................... 16
   D. The FDA may not avoid judicial review of final agency action under the APA simply by
   referencing it in a “FDA Warning Letter.” ............................................................................... 20
   E. Defendants’ Rule 12(b)(6) motion fails to adequately address the constitutional rights of Dr.
   Gomperts’ patients seeking medical abortions in the U.S. ....................................................... 23
CONCLUSION ............................................................................................................................. 24




PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                                                            – Page 2
         Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 3 of 25




       COME NOW the Plaintiffs, Rebecca Gomperts and Aid Access, GmbH, by and through

their counsel of record, Richard A. Hearn, HEARN LAW, PLC, and submit Plaintiffs’ Response

to Defendants’ Motion to Dismiss Plaintiffs’ Complaint.

                                        INTRODUCTION

       In Defendants’ Motion to Dismiss Plaintiffs’ Complaint (“Defendants’ Motion”), the

Federal Food and Drug Administration (“FDA”) asks this Court to dismiss the constitutional

claims of Dr. Rebecca Gomperts’ (“Dr. Gomperts’”) patients based upon standing. Since founding

Aid Access in the spring of 2018, more than seven thousand of Dr. Gomperts’ patients in the U.S.

have already safely terminated their unwanted pregnancies in the privacy of their homes.

       The FDA is threatening legal action against Dr. Gomperts if she continues to treat patients

seeking to terminate their unwanted pregnancies in the U.S. Dr. Gomperts has filed this

constitutional challenge to the actions of the FDA, not on her own behalf, but, on behalf of her

current and future patients wanting to terminate their unwanted pregnancies. It is their right under

the U.S. Constitution to choose to terminate their unwanted pregnancies that is being burdened by

the FDA’s actions against Dr. Gomperts and Aid Access.

       The FDA also seeks to dismiss the Complaint pursuant to Federal Rule of Civil

Procedure12(b)(6). But, nowhere in Defendants’ Motion to Dismiss does the FDA attempt to

justify its use of its statutory authority to regulate the manufacture and distribution of prescription

drugs as authority to regulate the practice of medicine in any context, much less in the context of

women seeking medical abortions.

       Neither Dr. Gomperts nor Aid Access have ever manufactured or distributed any drugs in

the U.S. Like other physicians, Dr. Gomperts provides prescriptions to her patients. When she

determines that a medical abortion would be safe and appropriate, Dr. Gomperts provides her

PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                  – Page 3
           Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 4 of 25



patient with a prescription for medicine approved by the FDA. Dr. Gomperts’ patients can then fill

their prescriptions either at a retail pharmacy in Europe or online using an exporter of prescription

medication into the U.S.

           In March of 2019, the FDA sent a letter to Aid Access and Dr. Gomperts threatening to

prosecute them for causing the introduction into interstate commerce of misbranded and

unapproved new drugs in violation of the Federal Food, Drug, and Cosmetic Act (FD&C Act).

Packages of medicine sent to Dr. Gomperts’ patients by the merchant exporter have been seized

by federal authorities. A non-physician (Ursula Wing) was recently indicted in the Western District

of Wisconsin for importing foreign sourced versions of mifepristone and misoprostol into the U.S.

       Threatening Dr. Gomperts with prosecution, seizing medicine prescribed for Dr.

Gomperts’ patients and criminally charging women for importing the same medications prescribed

by Dr. Gomperts pose significant burdens on women who seek Dr. Gomperts’ help in exercising

their constitutional right to terminate their pregnancies. Dr. Gomperts has brought this action

seeking injunctive and declaratory relief against Defendants on behalf of her patients residing in

the U.S.

                                  FACTUAL ALLEGATIONS

       A. Dr. Rebecca Gomperts is a licensed physician practicing medicine in Europe.

       Plaintiff Rebecca Gomperts is a licensed physician who has been legally treating patients

over the internet for the last 15 years. Dr. Gomperts’ patients seek her help as a physician in safely

terminating their unwanted pregnancies. After an online consultation with each patient to

determine whether they would be a suitable candidate for a medical abortion, Dr. Gomperts

prescribes two FDA approved drugs, misoprostol and mifepristone, for each patient that, in her

medical judgment, can safely medically abort their unwanted pregnancies.



PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                 – Page 4
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 5 of 25



       Since founding “Women on Web” in 2005, Dr. Gomperts has treated women seeking to

terminate their unwanted pregnancies in many different countries where safe abortion was

unavailable. Through Women on Web, Dr. Gomperts has provided both information and

prescriptions from her offices in Europe to her patients who wanted to terminate their pregnancies

from all over the world. But, Women on Web has never served women seeking to terminate their

pregnancies in the U.S.1

       B. Through Aid Access, Dr. Gomperts prescribes FDA approved medicine to women
          all over the world.

       Dr. Gomperts founded Aid Access as an Austrian corporation (“GmbH”) in early 2018 to

serve women with unwanted first trimester pregnancies all over the world, including women in the

United States. Dr. Gomperts and Aid Access operate the webpage “aidaccess.org.”2 Since March

30, 2018, Dr. Gomperts – through Aid Access – has consulted with women desiring to end their

unwanted pregnancies in all 50 states and the District of Columbia.3 Between March 30, 2018, and

August 27, 2019, Dr. Gomperts prescribed misoprostol and mifepristone for seven thousand, one

hundred and thirty-one (7,131) women in the U.S.4 During that same length of time, Dr. Gomperts

prescribed misoprostol and mifepristone to induce a medical abortion prior to viability for thirty-

nine (39) women residing in Idaho.5

       But, neither Dr. Gomperts nor Aid Access send any medication into the United States. If,

after review of all the information available, Dr. Gomperts believes in her professional judgment

that a woman can safely have a medical abortion, Dr. Gomperts will provide that woman with a




1
  Verified Complaint, ¶ 9-17.
2
  Verified Complaint, ¶ 18-21.
3
  Verified Complaint, ¶ 41.
4
  Verified Complaint, ¶ 43.
5
  Verified Complaint, ¶ 44.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT              – Page 5
          Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 6 of 25



prescription for the appropriate dose of mifepristone and misoprostol with instructions on how to

safely take these medications to induce the desired medical abortion.6 Dr. Gomperts also provides

her patients with instructions on how to fill their prescriptions for misoprostol and mifepristone.7

         Dr. Gomperts’ prescriptions can be filled at any pharmacy that recognizes prescriptions

for misoprostol and mifepristone from a European doctor. If they choose, Dr. Gomperts’ patients

may also send their prescriptions to a merchant exporter of prescription medications in India.8

        C. The FDA is using its authority to regulate the manufacture and distribution of
           drugs to threaten a licensed physician legally practicing outside the U.S. for
           prescribing FDA approved drugs to her patients in the U.S.

        Defendants sent a letter addressed to “aidaccess.org” dated March 8, 2019, in which

Defendants stated that it had “recently reviewed your website, http://aidaccess.org, and determined

that [Aid Access] caused the introduction into interstate commerce of misbranded and unapproved

new drugs in violation of sections 301(a), 301(d), and 505(a) of the Federal Food, Drug, and

Cosmetic Act (FD&C Act) [21 U.S.C. §§ 331(a), 331(d), and 355(a)].”9 Dr. Gomperts was cc’d

on this letter.10

        In the final section of the FDA letter, Defendants stated that “[t]his letter is not intended to

identify all the ways in which your activities might be in violation of U.S. law. You should

promptly cease causing the sale of unapproved new drugs and misbranded drugs to U.S. consumers

and correct all other violations of the FD&C Act.”11 Defendants’ letter concluded with the

following threat: “Failure to correct these violations may result in FDA regulatory action,




6
  Verified Complaint, ¶¶ 46-47.
7
  Verified Complaint, ¶ 48.
8
  Verified Complaint, ¶ 49-56.
9
  Verified Complaint, ¶ 62.
10
   Verified Complaint, ¶ 66.
11
   Verified Complaint, ¶ 63.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                   – Page 6
         Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 7 of 25



including seizure or injunction, without further notice.”12 Based upon package tracking

information and confidential communications with her patients, Dr. Gomperts reasonably believes

that, since receipt of the March 8th letter, the FDA has not only caused the seizure of between three

and ten packages containing misoprostol and mifepristone, but, has also blocked money transfers

between Dr. Gomperts’ patients in the U.S. and Dr. Gomperts and/or Aid Access in Europe.13

       As a result of the threats contained in the FDA letter dated March 8, 2019, Dr. Gomperts

and Aid Access temporarily discontinued providing medical abortions to women in the U.S. for

nearly two months.14 During this period, Dr. Gomperts and Aid Access were forced to deny help

to literally hundreds of women in the U.S. who were seeking to terminate their pregnancies.15

Despite the legal risk to both Dr. Gomperts and her patients in the U.S., Dr. Gomperts restarted

providing medical abortions to women in the U.S. seeking to terminate their pregnancies on May

10, 2019, and, despite that risk, has continued to do so.

       Approximately six weeks after Dr. Gomperts restarted providing her patients in the U.S.

with prescriptions for misoprostol and mifepristone, Ursula Wing (“Wing”) was indicted in the

Western District of Wisconsin for importing foreign sourced versions of mifepristone and

misoprostol into the U.S. for resale in the U.S.16 Wing was allegedly causing the introduction of

foreign sourced versions of misoprostol and mifepristone, i.e., misbranded and unapproved new

drugs, into interstate commerce in violation of 21 U.S.C. § 331(a).17 This is the identical statute

cited in the FDA letter threatening Dr. Gomperts and Aid Access.18



12
   Verified Complaint, ¶ 64 (emphasis added).
13
   Verified Complaint, ¶¶ 70-73.
14
   Verified Complaint, ¶ 67.
15
   Verified Complaint, ¶ 68.
16
   Verified Complaint, ¶ 78.
17
   Verified Complaint, ¶ 79.
18
   Verified Complaint, ¶ 80.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                – Page 7
         Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 8 of 25



       If convicted of violating 21 U.S.C. § 331(a) “with the intent to defraud or mislead,” Dr.

Gomperts, like Wing, could “be imprisoned for not more than three years or fined not more than

$10,000 or both” pursuant to 21 U.S.C. 333(a)(2).19

       Dr. Gomperts’ patients also face a real threat of criminal prosecution under 21 U.S.C.

331(a). Dr. Gomperts’ patients in the U.S. seeking medical abortions may be criminally

prosecuted, like Wing is currently being prosecuted, for conspiracy to violate 21 U.S.C. 331(a).

                                   STANDARD OF REVIEW

       A. Motion to Dismiss for Lack of Standing pursuant to Rule 12(b)(1).

       When any defendant challenges a plaintiff’s standing, the plaintiff bears the burden of

persuasion. As discussed below, a defendant may either challenge the plaintiff’s standing by

referring to the face of the complaint or by presenting extrinsic evidence.

       When subject matter jurisdiction is challenged pursuant to Federal Rule of Civil
       Procedure 12(b)(1), the plaintiff bears the burden of persuasion. Indus. Tectonics,
       Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990) (citations omitted). A party
       who brings a Rule 12(b)(1) challenge may do so by referring to the face of the
       pleadings or by presenting extrinsic evidence. See White v. Lee, 227 F.3d 1214,
       1242 (9th Cir. 2000) ("Rule 12(b)(1) jurisdictional attacks can be either facial or
       factual."). In the former, the challenger asserts that the allegations contained in a
       complaint are insufficient on their face to invoke federal jurisdiction. Safe Air for
       Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). "By contrast, in a factual
       attack, the challenger disputes the truth of the allegations that, by themselves, would
       otherwise invoke federal jurisdiction." Id. In resolving a factual attack on
       jurisdiction, the court need not presume the truthfulness of the plaintiff's allegations
       and may review evidence beyond the complaint without converting the motion to
       dismiss into a motion for summary judgment. Id.20




19
  Verified Complaint, ¶ 90.
20
  Thornton v. Kenneth J., 2019 U.S. Dist. LEXIS 53388 *; 2019 WL 1386372 (D. Idaho March
27, 2019).
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                  – Page 8
           Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 9 of 25



         B. Motion to Dismiss under Rule 12(b)(6).

         A Rule 12(b)(6) motion challenging the legal sufficiency of a complaint should be denied

if, assuming the facts alleged in the complaint are true, the claims in the complaint appear

plausible and the complaint raises a cognizable legal theory.

         A motion to dismiss for failure to state a claim challenges the legal sufficiency of
         the claims stated in the complaint. Conservation Force v. Salazar, 646 F.3d 1240,
         1242 (9th Cir. 2011). To sufficiently state a claim to relief and survive a 12(b)(6)
         motion, the pleading "does not need detailed factual allegations," however, the
         "[f]actual allegations must be enough to raise a right to relief above the speculative
         level." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed.
         2d 929 (2007). Mere "labels and conclusions" or a "formulaic recitation of the
         elements of a cause of action will not do." Id. Rather, there must be "enough facts
         to state a claim to relief that is plausible on its face." Id. at 570. A claim has facial
         plausibility when the plaintiff pleads factual content that allows the court to draw
         the reasonable inference that the defendant is liable for the misconduct alleged. Id.
         at 556. The plausibility standard is not akin to a "probability requirement," but does
         require more than a sheer possibility that a defendant acted unlawfully. Id.

         ...

         In light of Twombly and Iqbal, the Ninth Circuit has summarized the governing
         standard as follows: "In sum, for a complaint to survive a motion to dismiss, the
         nonconclusory factual content, and reasonable inferences from that content,
         must be plausibly suggestive of a claim entitling the plaintiff to relief." Moss v.
         U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). Apart from factual
         insufficiency, a complaint is also subject to dismissal under Rule 12(b)(6) where it
         lacks a cognizable legal theory, Balistreri v. Pacifica Police Dep't, 901 F.2d 696,
         699 (9th Cir. 1990), or where the allegations on their face show that relief is barred
         for a legal reason. Jones v. Bock, 549 U.S. 199, 215, 127 S. Ct. 910, 166 L. Ed. 2d
         798 (2007).

         A dismissal without leave to amend is improper unless it is beyond doubt that
         the complaint "could not be saved by any amendment." Harris v. Amgen, Inc.,
         573 F.3d 728, 737 (9th Cir. 2009).21

         C. Women have a constitutionally protected right to an abortion in the United States
            prior to viability.

         We begin with the standard, as described in Casey. We recognize that the “State
         has a legitimate interest in seeing to it that abortion, like any other medical

21
     Thornton, 2019 U.S. Dist. LEXIS 53388 at **14-16 (emphasis added).
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                     – Page 9
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 10 of 25



        procedure, is performed under circumstances that insure maximum safety for the
        patient.” Roe v. Wade, 410 U.S. 113, 150, 93 S. Ct. 705, 35 L. Ed. 2d 147 (1973).
        But, we added, “a statute which, while furthering [a] valid state interest, has
        the effect of placing a substantial obstacle in the path of a woman’s choice
        cannot be considered a permissible means of serving its legitimate ends.”
        Casey, 505 U.S., at 877, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (plurality opinion).
        Moreover, “[u]nnecessary health regulations that have the purpose or effect of
        presenting a substantial obstacle to a woman seeking an abortion impose an
        undue burden on the right.” Id., at 878, 112 S. Ct. 2791, 120 L. Ed. 2d 674.22

                                         ARGUMENT

        A. This Court has already held that the U.S. Constitution prohibits the prosecution
           of women who terminate their pregnancies using medicine obtained over the
           internet.

        This case brought by Dr. Gomperts is similar to another case which involved a woman who

induced her own abortion at home using medication she obtained over the internet. 23 In

McCormack v. Hiedeman, Chief Judge Winmill enjoined the Bannock County prosecutor from

criminally prosecuting Jenny McCormack for having a medical abortion using medicines

(mifepristone and/or misoprostol) she obtained over the internet.

        Women have a Fourteenth Amendment right to terminate a pre-viability pregnancy.
        Planned Parenthood v. Casey, 505 U.S. 833, 895, 112 S. Ct. 2791, 120 L. Ed. 2d
        674 (1992). Although the Constitution guarantees women the liberty to make the
        "ultimate decision" to undergo an abortion, Casey, 505 U.S. at 879, the state may
        safeguard its interest in potential life by regulating the means by which abortion
        may be secured, so long as its regulations do not pose an "undue burden" on the
        woman's ability to obtain an abortion, id. at 874. "An undue burden exists, and
        therefore a provision of law is invalid, if its purpose or effect is to place a
        substantial obstacle in the path of a woman seeking an abortion before the
        fetus attains viability." Id. at 878.24

The preliminary injunction enjoining the State from prosecuting McCormack was then affirmed

by the 9th Circuit.



22
   Whole Woman's Health v. Hellerstedt, 136 S. Ct. 2292, 2309; 195 L. Ed. 2d 665, 685 (2016)
(emphasis added).
23
   McCormack v. Hiedeman, 2011 U.S. Dist. LEXIS 107823 (D. Idaho September 23, 2011).
24
   McCormack, 2011 U.S. Dist. LEXIS 107823 at **17-18 (emphasis added).
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT             – Page 10
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 11 of 25



       While the Supreme Court has permitted many restrictions that make
       obtaining an abortion more difficult, particularly for low-income women, see
       Casey, 505 U.S. at 886-87, it has not authorized the criminal prosecution of
       women seeking abortion care. Imposing criminal liability upon women for
       their providers' purported failure to comply with state abortion regulations
       places a substantial obstacle in the path of women seeking an abortion.
       Accordingly, McCormack is likely to succeed on her claim that Chapter 6
       constitutes an undue burden on a woman's constitutional right to terminate her
       pregnancy before viability.25

Like Jenny McCormack, Dr. Gomperts’ patients are being threatened with criminal prosecution

“for [Dr. Gomperts’] purported failure to comply with [FDA] regulations.” Defendants’ threatened

legal action against Dr. Gomperts and Aid Access “places a substantial obstacle in the path of

women seeking an abortion” in the U.S.

       B. Dr. Gomperts has Article III standing to assert the constitutional rights of her
          patients seeking medical abortions prior to viability in the U.S.

       1. A “credible threat of prosecution” is all that is necessary for a plaintiff to have
          Article III standing to challenge a criminal statute arguably effected with a
          constitutional interest.

       First, Defendants argue that “the harms asserted flow from [Dr. Gomperts’ and her

patients’] own independent decisions.” Second, Defendants argue that Dr. Gomperts and her

patients “alleged harms cannot be considered ‘certainly impending’ as they must be to constitute

injury-in-fact.”26 Finally, Defendants argue that Dr. Gomperts’ and her patients “fear of imminent

prosecution – based upon an FDA Warning Letter and the unrelated prosecution of a different

individual is equally insufficient to support standing.”27

       To support their arguments, Defendants have not cited a single case involving an abortion

provider and/or her patients. Instead, Defendants have elected to simply ignore the well-settled



25
   McCormack v. Hiedeman, 694 F.3d 1004, 1018 (9th Cir. 2012) (emphasis added).
26
   Defendants’ Motion to Dismiss, 11.
27
   Defendants’ Motion to Dismiss, 12.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT             – Page 11
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 12 of 25



law related to standing which allows abortion providers to bring pre-enforcement constitutional

challenges to abortion laws and regulations on behalf of their patients.

        To have Article III standing to contest the constitutionality of a criminal statute, a plaintiff

is not required to first expose herself to actual arrest or prosecution under the statute that she claims

deters the exercise of her constitutional right.28

        Rather, if the plaintiff alleges an intention to engage in a course of conduct arguably
        affected with a constitutional interest, but proscribed by a statute, and there exists
        a credible threat of prosecution thereunder, she "should not be required to await and
        undergo a criminal prosecution as the sole means of seeking relief." Doe v. Bolton,
        410 U.S. 179, 188, 93 S. Ct. 739, 35 L. Ed. 2d 201 (1973).29

To determine whether a plaintiff has Article III standing to pursue a pre-enforcement constitutional

challenge to a law, courts must decide whether that plaintiff faces a credible or genuine “threat of

prosecution” under the law in question.

        [The Ninth Circuit] has recognized that "neither the mere existence of a proscriptive
        statute nor a generalized threat of prosecution satisfies the 'case or controversy'
        requirement." Thomas v. Anchorage Equal Rights Comm'n, 220 F.3d 1134, 1139
        (9th Cir. 2000) (en banc). Rather, a plaintiff must face a "genuine threat of
        prosecution." Id. In evaluating the genuineness of a claimed threat of
        prosecution, courts examine three factors: (1) "whether the plaintiffs have
        articulated a 'concrete plan' to violate the law in question," (2) "whether the
        prosecuting authorities have communicated a specific warning or threat to
        initiate proceedings," and (3) "the history of past prosecution or enforcement
        under the challenged statute." Id.; see also Babbitt v. United Farm Workers Nat'l
        Union, 442 U.S. 289, 298, 99 S. Ct. 2301, 60 L. Ed. 2d 895 (1979) (holding that,
        "[w]hen contesting the constitutionality of a criminal statute, it is not necessary that
        the plaintiff first expose himself to actual arrest or prosecution to be entitled to
        challenge the statute that he claims deters the exercise of his constitutional rights.")
        (citation and alterations omitted).30




28
   McCormack, 2011 U.S. Dist. LEXIS 107823 at ** 8-10 (quoting Steffel v. Thompson, 415 U.S.
452, 459, 94 S. Ct. 1209, 39 L. Ed. 2d 505 (1974)).
29
   McCormack, 2011 U.S. Dist. LEXIS 107823 at ** 8-10.
30
   McCormack v. Hiedeman, 694 F.3d 1004, 1021 (9th Cir. 2012) (emphasis added).
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                    – Page 12
          Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 13 of 25



         The warning letter sent by the FDA to Aid Access and Dr. Gomperts “communicated a

specific warning or threat to initiate proceedings" and the recent prosecution of Ursula Wing is

clear evidence that there is a “history of past prosecution [of women like Dr. Gomperts’ patients]

or enforcement for importing [misoprostol and mifepristone] under the challenged statute."31

         This principle allowing for pre-enforcement challenges to statutes is widely accepted in the

context of constitutional challenges to statutes arguably affecting a woman’s right to choose.

         In Griswold v. Connecticut, 381 U.S. 479, 481, 85 S. Ct. 1678, 14 L. Ed. 2d 510
         (1965), the Supreme Court concluded that a medical director who had been
         convicted for giving information, instruction, and medical advice regarding
         contraception had standing to challenge the constitutionality of the Connecticut
         law. Then in Carey v. Population Servs., Int'l, 431 U.S. 678, 682-84, 97 S. Ct. 2010,
         52 L. Ed. 2d 675 (1977), the Court held that a corporation that had been advised by
         New York authorities that they were violating the New York statute prohibiting
         sale of contraception to minors under 16, and had at least been threatened with
         prosecution on at least one occasion, had standing to challenge the statute. Finally,
         in Planned Parenthood of Idaho, Inc. v. Wasden, 376 F.3d 908, 916-18 (9th Cir.
         2004), an abortion provider, Dr. Glenn Weyhrich, stated his clear intention to
         continue to perform abortions for his patients, including some minors, despite
         a statute prohibiting him from performing abortions on minors. Id. at 916. We
         concluded that Dr. Weyhrich's clear intention resulted in a "sufficiently
         concrete and imminent injury-possible prosecution and imprisonment-to
         challenge the provisions that ban abortion providers from performing
         abortions on minors." Id. (citing Diamond v. Charles, 476 U.S. 54, 65, 106 S. Ct.
         1697, 90 L. Ed. 2d 48 (1986) ("A physician has standing to challenge an abortion
         law that poses for him a threat of criminal prosecution.")). Therefore, we held that
         Dr. Weyhrich had standing based upon a threat of prosecution by the county
         prosecuting attorney. Id. at 917.32

There should be no dispute that this pre-enforcement challenge to the FDA’s threats to prosecute

Dr. Gomperts, and possibly even her patients in the U.S., arises in the abortion context.




31
     McCormack v. Hiedeman, 694 F.3d at 1021.
32
     McCormack v. Hiedeman, 694 F.3d at 1021 FN10 (emphasis added).
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                 – Page 13
          Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 14 of 25



         2. Physicians who state a clear intention to perform abortions in violation of a
            statute prohibiting physicians from performing such abortions have a
            “sufficiently concrete and imminent injury” to allow those physicians to bring a
            pre-enforcement challenge to that abortion statute.

         Physicians who state a clear intent to perform abortion on their patients in violation of a

statute have a sufficiently concrete and imminent injury to have Article III standing to challenge

that statute prior to its enforcement.

         The Ninth Circuit has held that physicians who state a clear intention to perform
         abortions for their patients allege "a sufficiently concrete and imminent injury —
         possible prosecution and imprisonment" to challenge statutes that regulate abortion
         providers: "Whether [a physician] continues to perform abortions subject to
         the statute, desists from performing them to avoid the statute's penalties, or
         violates the statute so as to practice his profession in accord with his medical
         judgment, his liberty will be concretely affected." Planned Parenthood of Idaho,
         Inc. v. Wasden, 376 F.3d 908, 917 (9th Cir. 2004). This is true, according to the
         Ninth Circuit, even if the physician does not express a specific intent to violate the
         statute. Id.33

         Arguments that providers wanting to perform abortions in violation of a statute must first

comply with that statute

         [f]undamentally misapprehends the applicable inquiry and generally settled
         Supreme Court precedent on standing, particularly in abortion cases. First, a
         plaintiff contesting the constitutionality of a criminal statute is not required to "first
         expose himself to actual arrest or prosecution to be entitled to challenge [the] statute
         that he claims deters the exercise of his constitutional rights." Steffel v. Thompson,
         415 U.S. 452, 459, 94 S. Ct. 1209, 39 L. Ed. 2d 505 (1974). Second, in limited
         circumstances, litigants are entitled to predicate injury on the existence of a statute
         that results in more than a "subjective chill" on the exercise of constitutionally
         protected rights, even when arrest and prosecution do not occur. See Meese v.
         Keene, 481 U.S. 465, 472-73, 107 S. Ct. 1862, 95 L. Ed. 2d 415 (1987).
         Both sorts of injury are, of course, related because both hinge on the existence of a
         credible threat that the challenged law will be enforced against the plaintiff. . ..
         The Supreme Court has emphasized, however, that "[o]ne does not have to await
         the consummation of threatened injury to obtain preventive relief. If the injury is
         certainly impending, that is enough." Babbitt, 442 U.S. at 298. Also, in the
         abortion context, the Ninth Circuit's decisions teach that the existence of an
         abortion regulation aimed at physicians that would prevent or chill a pregnant



33
     McCormack v. Hiedeman, 900 F.Supp.2d 1128, 1141 (D. Idaho 2013) (emphasis added).
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                      – Page 14
          Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 15 of 25



         woman from seeking an abortion she would otherwise seek is sufficient to
         satisfy the injury requirement. Wasden, 376 F.3d at 917.34

Defendants’ attempt to enforce a statute or regulation aimed at physicians like Dr. Gomperts “that

would prevent or chill a pregnant woman from seeking an abortion she would otherwise seek is

sufficient to satisfy the injury requirement.”35 The FDA’s attempt to enforce the Federal Food,

Drug, and Cosmetic Act (FD&C Act) [21 U.S.C. §§ 331(a), 331(d), and 355(a)] against a doctor

licensed in Europe simply for prescribing medication approved by the FDA to her patients in the

U.S. and possibly even enforce the FD&C Act against that doctor’s patients clearly could prevent

or chill a pregnant woman from seeking a medical abortion from Dr. Gomperts.

         3. Physicians who perform abortions are routinely recognized as having Article III
            standing to assert the constitutional rights of their patients who seek abortions.

         Although abortion providers do not have a constitutional right to perform abortions, those

providers who face a credible threat of prosecution because they either perform abortions or state

a clear intent to perform abortions have standing to bring constitutional challenges to those statutes

on behalf of their patients who do seek abortions. Because Dr. Gomperts faces a credible threat of

prosecution because she prescribes medical abortions, Dr. Gomperts has standing to bring a

constitutional challenge to FDA action burdening that right on behalf of her patients in the U.S.

         [Defendant] concedes that we have held that a physician possesses standing on his
         own behalf and on that of his patients to challenge the validity of another Idaho
         abortion statute. Planned Parenthood of Idaho, Inc. v. Wasden, 376 F.3d 908, 917
         (9th Cir. 2004). ("[P]hysicians and clinics performing abortions are routinely
         recognized as having standing to bring broad facial challenges to abortion
         statutes."). The Supreme Court has also repeatedly held that a physician may "assert
         the rights of women patients as against governmental interference" in the abortion
         context. Singleton, 428 U.S. at 118 (recognizing that "there seems little loss in terms
         of effective advocacy from allowing [an assertion of a woman's right to an abortion]
         by a physician"); see also Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833,
         845, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992) (allowing abortion providers to

34
     McCormack, 900 F.Supp.2d at 1141-1142 (emphasis added).
35
     McCormack, 900 F.Supp.2d at 1142.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                   – Page 15
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 16 of 25



       challenge a state statute on behalf of third-party women who seek abortion
       services); Griswold v. Connecticut, 381 U.S. 479, 481, 85 S. Ct. 1678, 14 L. Ed. 2d
       510 (1965) (holding that physicians have standing to assert the constitutional rights
       of patients to whom they prescribed contraceptive devices).36

       When determining whether a physician can effectively represent the constitutional rights

of her patients to terminate their pregnancies before viability, any inquiry by the court into the

“medical appropriateness” of a physician’s medical practice would be unwarranted.

       Dr. Hearn's intent to provide FDA-approved medication to women to terminate
       their pregnancies prior to fetal viability does not need to be supported by a
       demonstration of the "medical appropriateness" of his ability to provide medical
       abortions. Whether Dr. Hearn can provide medical abortions in "an appropriate
       clinical setting" is irrelevant to whether he, as an Idaho licensed physician, can
       effectively represent the constitutional right to terminate a pregnancy before
       viability. The Supreme Court has looked to the professional relationship
       between a physician and a patient, Griswold, 381 U.S. at 481, the economic
       harm on abortion providers, Singleton, 428 U.S. at 112-13, and a physician's
       "direct stake" in the abortion process, Diamond v. Charles, 476 U.S. 54, 67, 106
       S. Ct. 1697, 90 L. Ed. 2d 48 (1986), when determining standing. But an inquiry
       into the "medical appropriateness" of an abortion provider's practice is not
       only unprecedented, but is also too ambiguous, and thus unwarranted.37

As this Court held in the case of Dr. Hearn, any inquiry into the “medical appropriateness” of Dr.

Gomperts’ medical practice would be “not only unprecedented, but is also too ambiguous, and

thus unwarranted.”38

       C. Dr. Gomperts’ and her patients’ claims for prospective relief are not foreclosed
          by the so called “Ewing Doctrine.”

       Rather than present arguments based upon authority specifically developed in the abortion

context, Defendants cite Ewing v. Mytinger & Casselberry, Inc., 339 U.S. 594, 601-02 (1950) as

support for their contention that courts lack jurisdiction to enjoin enforcement proceedings brought




36
   McCormack v. Herzog, 788 F.3d 1017, 1027 (9th Cir. 2015).
37
   McCormack, 788 F.3d at 1027-1028 (Dr. Hearn in the McCormack case refers to Richard
Hearn who currently represents Dr. Gomperts and Aid Access in this action) (emphasis added).
38
   McCormack, 788 F.3d at 1028.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                – Page 16
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 17 of 25



under the FDCA.39 But, even if the “Ewing Doctrine” could foreclose many claims for prospective

relief against the FDA brought by drug manufacturers under the APA, there is no reason to believe

that the “Ewing Doctrine” could ever be used to dismiss constitutional challenges to FDA actions

brought by abortion providers on behalf of their patients seeking to terminate their unwanted

pregnancies. For purposes of Defendants’ motion to dismiss, standing for Dr. Gomperts and her

patients is established as set forth in Section B above.

       Seventeen years after Ewing, the U.S. Supreme Court held in Abbott Labs v. Gardner that,

in enacting the FDCA, Congress did not intend to forbid pre-enforcement review by the courts of

regulations which had already been promulgated by the Commissioner.40

       In a case not dissimilar to the one at bar, the District Court for the District of Columbia

rejected out of hand the FDA’s “curious argument that even if it ha[d] promulgated a policy which

violate[d] the First Amendment rights of manufacturers and doctors, this court lack[ed] the power

to declare such a policy unconstitutional or to enjoin defendants from enforcing it.”41

       FDA contends that WLF's suit "in essence" requests this court to enjoin future FDA
       enforcement actions, something the courts do not have jurisdiction to do. Again,
       the FDA is mistaken. WLF's complaint alleges that the FDA has adopted a final
       agency policy, and that this policy interferes with the constitutional rights of its
       members. The Supreme Court's decision in Abbott Laboratories v. Gardner, 387
       U.S. 136, 140-41, 148, 18 L. Ed. 2d 681, 87 S. Ct. 1507 (1967) clearly establishes
       that the courts have jurisdiction to review final agency policy and to order
       suitable relief in the event such policy is determined to be unlawful. FDA's
       argument that the court is without jurisdiction to order the relief sought by WLF is
       therefore rejected as well.




39
   Defendants’ Motion to Dismiss, 6-7 (“Ewing and its progeny stand for the notion that courts
“’do not have jurisdiction to enjoin enforcement proceedings under the [FDCA]’” (citation
omitted)).
40
   Abbott Labs v. Gardner, 387 U.S. 136 (1967), abrogated on other grounds by Califano v
Sanders, 430 U.S. 99, 105 (1977).
41
   Washington Legal Found. v. Kessler, 880 F. Supp. 26, 37 (D.D.C. 1995) (emphasis added).
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT               – Page 17
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 18 of 25



Defendants’ argument here is just as curious. Even if the FDA’s policy prohibiting Dr. Gomperts

from prescribing misoprostol and mifepristone to her patients in the U.S. violates the constitutional

rights of her patients in the U.S. to terminate their pregnancies prior to viability, the FDA argues

that this Court would be without jurisdiction to review that policy and order suitable relief. The

FDA was mistaken in Washington Legal Found. and is still mistaken today in the case of Dr.

Gomperts.42

       In Abbott Labs, the Court rejected the application of Ewing to dismiss a case where drug

manufacturers were challenging the promulgation of a rule by the FDA that allegedly must be

followed by an entire industry.

       The Administrative Procedure Act provides specifically not only for review
       “agency action made reviewable by statute” but also for review of final agency
       action for which there is no other adequate remedy in a court,” 5 U.S.C. § 704. The
       legislative material elucidating that seminal act manifests a congressional intention
       that it cover a broad spectrum of administrative actions, and this Court has echoed
       that theme by noting that the Administrative Procedure Act’s “generous review
       provisions” must be given a “hospitable” interpretation.43

In Counts III, IV and V of the Complaint, Plaintiffs explicitly allege violations of 5 U.S.C. § 704.

       In Ewing, the FDA Administrator found that there was probable cause that a drug was

“adulterated” because it was misbranded in such a way as to be “fraudulent” or “misleading to the

injury or damage of the purchaser or consumer.” Based upon the finding of probable cause by the

FDA Administrator, multiple seizures of the drug were ordered. Rather than challenging the

constitutionality of the seizures in the subsequent libel cases pending at the time, the manufacturer

brought an action challenging the FDA Administrator’s finding of probable cause. The Court held




42
   Interestingly, Ewing v. Mytinger & Casselberry, Inc. is never mentioned in Washington Legal
Found. v. Kessler.
43
   Abbott Labs v. Gardner, 387 U.S. 136, 140-141 (1967), abrogated on other grounds by
Califano v Sanders, 430 U.S. 99, 105 (1977)
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                – Page 18
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 19 of 25



that the owner could raise his constitutional, statutory, and factual claims in the libel actions

themselves, but that the mere finding of probable cause by the Administrator could not be

challenged separately.44

       Because Plaintiffs are not challenging any enforcement proceeding brought under the

FDCA , “nothing in [Ewing’s] reasoning and holding has any bearing on this declaratory judgment

action challenging a promulgated regulation.”45 Plaintiffs, like those in Abbott Labs, are

challenging the constitutionality of regulations which were already promulgated under the FDCA

and set out in the FDA letter.46 Furthermore, unlike plaintiffs in Ewing, Plaintiffs have no other

venue in which to raise their constitutional challenges to the actions threatened in the FDA letter.

       The drug manufacturer in Ewing was quite obviously seeking an unheard-of form
       of relief which, if allowed, would have permitted interference in the early stages of
       an administrative determination as to specific facts, and would have prevented the
       regular operation of the seizure procedures established by the Act. That the Court
       refused to permit such an action is hardly authority for cutting off the well-
       established jurisdiction of the federal courts to hear, in appropriate cases, suits
       under the Declaratory Judgement Act and the Administrative Procedure Act
       challenging final agency action of the kind present here.47

       The Ewing Doctrine “is hardly authority for cutting off the well-established

jurisdiction of the federal courts to hear” Plaintiffs’ challenge to “final” agency action.48




44
   Abbott Labs, 387 U.S. at 146-147.
45
   Abbott Labs, 387 U.S. at 147.
46
   FDA Letter attached as Exhibit B to the Complaint, p. 1. (The FDA has determined that
Plaintiffs “cause[d] introduction into interstate commerce of misbranded and unapproved new
drugs in violation of sections 301(a), 301(d), and 505(a) of the Federal Food, Drug, and
Cosmetic Act (FD&C Act) [21 U.S.C. §§ 331(a), 331(d), and 355(a)].”
47
   Abbott Labs, 387 U.S. at 148.
48
   Abbott Labs, 387 U.S. at 148.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                     – Page 19
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 20 of 25



       D. The FDA may not avoid judicial review of final agency action under the APA
          simply by referencing it in a “FDA Warning Letter.”

       Contrary to Defendants’ claims, Dr. Gomperts and her patients are challenging “final

agency action.”49 By labeling the letter to Plaintiffs as being a “FDA Waring Letter,”

Defendants seek to avoid any analysis of whether, in fact, the agency has completed its decision-

making process and whether the results of that process will directly affect either Dr. Gomperts or

her patients.

       For an agency action like this letter to be considered final for purposes of the APA,
       it must satisfy the following two criteria: (1) "the action must mark the
       consummation of the agency's decisionmaking process — it must not be of a merely
       tentative or interlocutory nature;" and (2) "the action must be one by which rights
       or obligations have been determined, or from which legal consequences will flow."
       Bennett v. Spear, 520 U.S. 154, 177-78, 117 S. Ct. 1154, 137 L. Ed. 2d 281 (1997)
       (internal citations and quotation marks omitted). "The core question is whether the
       agency has completed its decisionmaking process, and whether the result of that
       process is one that will directly affect the parties." Oregon Natural Desert
       Association v. United States Forest Service, 465 F.3d 977, 982 (9th Cir. 2006)
       (citation and quotation omitted).50

The first of the two Bennett criteria is satisfied. There is nothing tentative or interlocutory about

the fact that -- in its letter to Dr. Gomperts and Aid Access -- the FDA applies its longstanding

misbranding rules to the misoprostol and mifepristone prescribed by Dr. Gomperts.

       The second Bennett criteria is also satisfied.

       In determining whether an agency action satisfies this second Bennett criteria, the
       court may properly consider whether the action "has a direct and immediate effect
       on the day-to-day business of the subject party," whether it "has the status of law
       or comparable legal force, and whether immediate compliance with its terms is
       expected." Oregon Natural Desert Association, 465 F.3d at 987.51


49
   Defendants’ Motion to Dismiss, 7 (“Counts III, IV and V are subject to dismissal for lack of
jurisdiction because they challenge non-final action (i.e., an FDA Warning Letter). The APA
limits judicial review to ‘final agency action for which there is no other adequate remedy in
court.” 5 U.S.C. § 704”)
50
   Mont. Shooting Sports Ass'n v. Holder, 2010 U.S. Dist. LEXIS 104301 **19-20; 2010 WL
3926029 (D. Mont. August 31, 2010).
51
   Mont. Shooting Sports Ass'n, 2010 U.S. Dist. LEXIS 104301 at *21.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                – Page 20
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 21 of 25




The letter sent to Dr. Gomperts and Aid Access had a “direct and immediate effect” on Dr.

Gomperts and her patients: Dr. Gomperts stopped prescribing medicine for women in the U.S. and

many of these women were unable to exercise their constitutional right to terminate their unwanted

pregnancies.

       In a decision addressing judicial review of agency decisions under 5 U.S.C. § 704, the

U.S. Supreme Court held that the EPA’s “compliance order” asserting its authority to regulate

the plaintiffs’ property under the Clean Water Act constituted “final agency action” for purposes

of judicial review under the APA. Like the FDA argues with regard to FDA Warning Letters, the

EPA argued in Sackett that EPA compliance orders were not reviewable under 5 U.S.C. § 704

because they were not final agency action.52 Relying on Bennett v. Spear, the Court disagreed.

       [The EPA’s compliance order] has all of the hallmarks of APA finality that our
       opinions establish. Through the order, the EPA "'determined'" "'rights or
       obligations.'" Bennett v. Spear, 520 U.S. 154, 178, 117 S. Ct. 1154, 137 L. Ed. 2d
       281 (1997) (quoting Port of Boston Marine Terminal Ass'n v. Rederiaktiebolaget
       Transatlantic, 400 U.S. 62, 71, 91 S. Ct. 203, 27 L. Ed. 2d 203 (1970)). . . . Also,
       "'legal consequences . . . flow'" from issuance of the order. Bennett, supra, at 178,
       117 S. Ct. 1154, 137 L. Ed. 2d 281 (quoting Marine Terminal, supra, at 71, 91 S.
       Ct. 203, 27 L. Ed. 2d 203) . . .
       The issuance of the compliance order also marks the "'consummation'" of the
       Agency's decisionmaking process. Bennett, supra, at 178, 117 S. Ct. 1154, 137 L.
       Ed. 2d 281 (quoting Chicago & Southern Air Lines, Inc. v. Waterman S. S. Corp.,
       333 U.S. 103, 113, 68 S. Ct. 431, 92 L. Ed. 568 (1948)).53

       The FDA’s “warning” letter has all the hallmarks of finality as required by Bennett v.

Spear. First, the FDA’s letter claims to have determined that Dr. Gomperts and Aid Access have

caused the introduction of misbranded and approved drugs in violation of federal criminal

statutes.54 Second, the FDA’s letter explicitly threatens legal consequences if the alleged legal



52
   Sackett v. EPA, 566 U.S. 120; 132 S. Ct. 1367; 182 L. Ed. 2d 367 (2012).
53
   Sackett, 566 U.S. at 126; 132 S. Ct. at 1371; 182 L. Ed. 2d at 374.
54
   Verified Complaint, ¶¶ 62-63.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT               – Page 21
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 22 of 25



violations are not corrected.55 And finally, the FDA’s letter purports to be the consummation of

the FDA’s review of Aid Access’s web page.56

       Furthermore, even assuming the FDA Warning Letter were to be found not to constitute

“final agency action,” Plaintiffs’ constitutional challenge against the FDA may still proceed based

upon Defendants’ threats to prosecute Dr. Gomperts and Aid Access contained in that letter.

       [I]n Robinson v. Salazar, 885 F. Supp. 2d 1002, 1027-28 (E.D. Cal. 2012), the
       court found that constitutional challenges to agency action fell within § 702's
       waiver of sovereign immunity and did not require "final agency action."

       Similarly, the court in Valentini v. Shinseki, 860 F. Supp. 2d 1079, 1101 (C.D.
       Cal. 2012), held where the claims alleged arise not under the APA, but instead
       concern agency actions that violate another law, a "final agency action" is not
       required. The court looked first at the text of the statute, and found that § 702 does
       not limit the waiver of sovereign immunity to only "final agency action." Id. at
       1100. Rather, the plain language of the text "waives sovereign immunity for any
       action alleging injury as a result of agency action (or inaction), so long as the suit
       does not seek any money damages." Id. The court in Valentini then went on to
       reconcile Presbyterian Church and Gallo Cattle. It found that "[w]here the
       allegation is that the agency action violates another—be it statutory,
       constitutional, or common law—the waiver of sovereign immunity is not so
       limited" by the "final agency action" requirements under § 704, "but rather it
       is the broad, unqualified waiver described in Presbyterian Church and suggested
       in the plain language of the statute." Id. at 1101.

       The court here finds the reasoning in Robinson and Valentini persuasive, because
       the plain language of the statute does not limit § 702's waiver of sovereign
       immunity in the way United States argues. The court concludes that where a
       party raises constitutional challenges to agency action the action at issue does
       not need to be "final agency action."57

       At a minimum, Duarte Nursery stands for the proposition that Defendants’ decision to

entitle its letter “FDA Warning Letter,” without more, is an insufficient reason to dismiss Dr.

Gomperts’ patients’ constitutional challenge to Defendants’ threatened actions against Plaintiffs.



55
   Verified Complaint, ¶ 64.
56
   Verified Complaint, ¶ 62.
57
   Duarte Nursery, Inc. v. United States Army Corps of Eng'rs, 2016 U.S. Dist. LEXIS 76037
**33-35 (E.D. Cal. June 10, 2016) (emphasis added).
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                – Page 22
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 23 of 25



        E. Defendants’ Rule 12(b)(6) motion fails to adequately address the constitutional
           rights of Dr. Gomperts’ patients seeking medical abortions in the U.S.

        Defendants argue that the constitutional claims of Dr. Gomperts’ patients seeking medical

abortions in the U.S. “fail as a matter of law.”58 According to Defendants, this case is not about

the right to abortion, but instead, it’s about “the right to obtain unapproved drug products to

terminate a pregnancy.”59 Not only is this argument whereby the Defendants simply substitute the

words “terminate a pregnancy” for “abortion” nonsensical, the facts as alleged in the Complaint

directly contradict Defendants’ argument.

        First, the drugs prescribed by Dr. Gomperts for her patients, misoprostol and mifepristone,

are currently FDA approved and have been FDA approved for the last 20 years.60 But, despite

being FDA approved, access to these drugs in the U.S. is severely restricted by the FDA.61 Second,

the FDA here is not threatening to take action against a manufacturer or distributor of an allegedly

unapproved drug. Instead, the FDA has decided to threaten to prosecute a doctor, Dr. Gomperts,

for prescribing these FDA approved drugs to her patients who seek to terminate their pregnancies

in the U.S. As discussed above, such threats to prosecute a doctor for providing abortions will chill

the exercise of the constitutional right of that doctor’s patients to elect to have an abortion prior to

viability. This is the reason why federal courts have universally permitted abortion providers to

challenge the constitutionality of such statutes or regulations on behalf of their patients.

        Lastly, the Defendants argue that “there is no fundamental right to unapproved drugs.”62

Plaintiffs agree. But there is a well-established constitutional right to an abortion prior to viability.




58
   Defendants’ Motion to Dismiss, 18.
59
   Defendants’ Motion to Dismiss, 19.
60
   Verified Complaint, ¶ 29.
61
   Verified Complaint, ¶¶ 30-34.
62
   Defendants’ Motion to Dismiss, 19.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT                    – Page 23
        Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 24 of 25



       We begin with the standard, as described in Casey. We recognize that the “State
       has a legitimate interest in seeing to it that abortion, like any other medical
       procedure, is performed under circumstances that insure maximum safety for the
       patient.” Roe v. Wade, 410 U.S. 113, 150, 93 S. Ct. 705, 35 L. Ed. 2d 147 (1973).
       But, we added, “a statute which, while furthering [a] valid state interest, has the
       effect of placing a substantial obstacle in the path of a woman’s choice cannot be
       considered a permissible means of serving its legitimate ends.” Casey, 505 U.S., at
       877, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (plurality opinion). Moreover,
       “[u]nnecessary health regulations that have the purpose or effect of presenting a
       substantial obstacle to a woman seeking an abortion impose an undue burden on
       the right.” Id., at 878, 112 S. Ct. 2791, 120 L. Ed. 2d 674.63

Here, Dr. Gomperts has alleged on behalf of her patients that threatening to prosecute her for

prescribing misoprostol and mifepristone to her patients in the U.S. who seek to terminate their

pregnancies under the FD&C Act “impose[s] an undue burden on the right.”64

                                        CONCLUSION

       For all the reasons stated above, Plaintiffs respectfully requests that this Court deny

Defendants’ motion to dismiss pursuant to Fed. R. Civil Proc. 12(b)(1) and 12(b)(6). If the Court

were to grant Defendants’ 12(b)(6) Motion, Plaintiffs respectfully asks this Court to allow

Plaintiffs’ leave to amend the Complaint.

       DATED this 20th day of December, 2019.

                                                    /s/ Richard A. Hearn
                                                    RICHARD A. HEARN
                                                    Counsel for Plaintiffs




63
   Whole Woman's Health v. Hellerstedt, 136 S. Ct. 2292, 2309; 195 L. Ed. 2d 665, 685 (2016)
(emphasis added).
64
   Id.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT             – Page 24
       Case 1:19-cv-00345-DCN Document 10 Filed 12/20/19 Page 25 of 25




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 20th day of December, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

       Roger Gural
       roger.gural@usdoj.gov

                                                 /s/ Richard A. Hearn
                                                 RICHARD A. HEARN
                                                 Counsel for Plaintiffs




PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT        – Page 25
